The State of TexasAppellee/s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       July 22, 2015

                                    No. 04-15-00280-CR

                                     Driss NASSOURI,
                                          Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR2608
                          Honorable Steve Hilbig, Judge Presiding


                                      ORDER
       The court reporter has filed a notification of late reporter’s record, requesting an
extension to August 10, 2015. We GRANT her request and ORDER her to file the reporter’s
record on or before August 10, 2015.


                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of July, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court